Citation Nr: 1331715	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO. 12-29 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include paroxysmal supraventricular tachycardia and ischemic heart disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1963 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied service connection for paroxysmal supraventricular tachycardia, claimed as ischemic heart disease.

The Virtual VA and VBMS electronic claims files associated with the Veteran's claim have been reviewed and all relevant evidence therein taken into account.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board must remand the claim so that a VA examination can be scheduled.

The Veteran was scheduled for a VA examination for ischemic heart disease in January 2011, to which he did not report. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). A failure to report, without a showing of good cause, results in an original claim for service connection being adjudicated based on the evidence of record, which the RO did in denying the claim. See 38 C.F.R. § 3.655; Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005). The Veteran stated in his substantive appeal that he did not receive notice of the scheduled examination because he was out of the country when the notice letter arrived and on the date of the examination. There is nothing in the record to indicate that the Veteran's reason for failing to report is not credible. As such, the Board finds that the Veteran's reason constitutes good cause for failing to report and that the claim must be remanded so that a VA examination can be rescheduled and provided.

The RO should also take the opportunity to obtain any relevant VA treatment records from February 2012 forward, as well as any further treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records concerning the claimed heart disability from February 2012 forward, as well as any further treatment records identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide the records, if able.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an examiner of sufficient expertise to determine the nature and etiology of the Veteran's claimed heart disability. The claims file and pertinent Virtual VA treatment records should be made available to and reviewed by the examiner. A note that these were reviewed should be included in the examination report. Following review of the claims and virtual files and examining the Veteran, the examiner should answer the following questions:

a) Does the Veteran have a current heart disability, to include ischemic heart disease?

b) If there is a current heart disability other than ischemic heart disease, is it at least as likely as not (a fifty percent probability or greater) that the disability was caused or aggravated in service?

A detailed rationale supporting the examiner's opinion should be provided. If the examiner is unable to provide an opinion without resorting to speculation, the examiner should fully explain why that is so. In rendering the opinion, the examiner should consider the Veteran's lay statements.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

